                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  PAULA S. GROHS,
                                                   Case No. 18-cv-04820-VC
                 Plaintiff,

          v.                                       ORDER ADOPTING MAGISTRATE
                                                   JUDGE’S REPORT AND
  KRISTINE KARKANEN,                               RECOMMENDATION
                 Defendant.                        Re: Dkt. No. 7




       The Court has reviewed Judge Corley’s Report and Recommendation and notes there are

no objections to the Report. The Court adopts the Report in full. Accordingly, the case is

remanded to the Superior Court of California for the County of Contra Costa.



       IT IS SO ORDERED.
Dated: October 11, 2018

                                                ______________________________________
                                                VINCE CHHABRIA
                                                United States District Judge
